•        i^hs-ooi&d-cR.
                                                  FILED IN COURTOF APPEALS
                                                   12th Court ofAppeals District

              IN THE COURT OF APPEALS
                                                         JUL 13 2015
          TWELFTH COURT OF APPEALS     DISTRICT
                                                                      dm
                                                        TYLER TEXAS
                   TYLER, TEXAS                    CATHY S. LUSK, CLERK



                   DONALD ADKINS
                      Relator



                        -V-



               CHARLES R.   MITCHELL
                   Respondent


           ORIGINAL PROCEEDING

    Relator's Application for Writ of Mandamus
          Contents




Page(s)
  1-6     Relator's Original Application for Writ of Mandamus
    6     Certificate         of Service

    7     Affidavit      of    Fact

    8     Notice to: The Justice of the Twelfth Court of Appeals
    9     Certificate         of   Interested Persons

   10     Appendix:
          Case                                          Pg(s)
          Hains v. Kerner 92 S. Ct. 594,596              8
          Zuniga v. Zuniga 13 S,W. 3rd 798,803          8
          Barnes v. State 832 S.W. 2nd 424,426          8
          Birdo v. DeBose 819 S.W. 2nd 212,216          8


          Exhibits                                      No. #

          Inmate Request to Officals                    A
          Letter   to:    Sabine Co.       Sheriff      B

          Letter to: The Honorable, Charles Mitchell        C
          Motion to: Dismiss Pending Causes/Memorandum D1/D2
IN RE, DONALD ADKINS                         IN THE TWELFTH CIRCUIT
-V-                                          COURT OF APPEALS
CHARLES R.     MITCHELL

DISTRICT JUDGE

SABINE COUNTY, TEXAS
AND

MR.   J.   KEVIN DUTTON

DISTRICT ATTORNEY

SABINE COUNTY, TEXAS


           RELATOR'S ORIGINAL APPLICATION FOR WRIT OF MANDAMUS

TO THE HONORABLE JUDGES OF SAID COURT:



     COMES NOW, Donald Adkins, Relator in pro-se, to bring forth
before this Honorable Court this Original Application for Writ of
Mandamus pursuant to Tax. Gov. Code Ann. § 22.221, Vernon's
Ann. C.Ce.P. art 4.03, 4.04, and 4.08 and the constitution of
both the State of Texas, and the United States, and not limited
there to...and will show this Honorable Court the following:


                              RELATOR


     Donald Adkins, TDCJ-CID No. 1792685, is currently
incarcerated in the Ramsey One Unit, 1100 F.M. 655, Rosharon, Texas
77583, Brazoria County.
     Relator has exhausted his remedies and has not other adequate
remedy at lav;. The action sought to be compelled is ministerial,
and not discretionary in nature.
    District Attorney J.K. Dutton and the District Court's
Honorable Judce, Charles R. Mitchell of Sabine county, Texas has
a sworn duty to uphold the constitution and laws of the State of
Texas, and our Federal Government... and, Fast and Speedy trial,
and has failed to do so or has blatantly disregarded their
obligation they sworn to uphold upon appointment or hire.

                               II.

                          RESPOWDENT(S)

     Respondent(s) , district attorney Dutton as well as the
Honorable judge Charles R. Mitchell, of the Sabine County
Judicial District Court of Texas hflsthe duty to secure and
protect the Relator's due process and, fast and speedy trial
rights under State and Federal law, and State and Federal
Constitution.




                                  Ill

                       PROCEDURAL HISTORY

     1. On or about August 4, 2011, notification of   pending
charges became known to Relator out of the County of Sabine,
State of Texasand the Relator requested his attorney, Steve Smith
to invoke Speedy Trial Rights on Sabine County of Texas, Court's
thereof.

     2. No document evidence is in possession of the Relator^*/
     3. On the dates of October 17, and November 20, 2012,
Relator sent to Sabine County Court and prosecution Motions for
Speedy Trial and Bench Warrant.
     4. The Respondents and Court thereof never responded to the
motions filed on October 17, and November 20, 2012.
        5. On December 16, 2013, Relator filed (mailed) a Motion to

Dismiss pending charges, complaints, indictments... et-cetra.

        6. Respondents and/or Court thereof never responded.

        7. On January 17, 2014, a letter to the clerk of the court

of Sabine County, Texas...        explained actions priorly taken by

Relator and not response was provided and, Relator requested

status.

        8. On February 19, 2014, a letter explaining the above

Number 1-7 herein of this writ's procedural history... was mailed

to "Honorable Judge, Mitchell           of Sabine County, Texas, an

requested assistance in the interest of justice and as of this

date    no response.

        9. Within numbers 1-8 of this writ's procedural          history,   the

Relator has directed his rights to speedy trial an rights secured

bu    federal   constitutional   law.

        10. Relator, under State and Federal law, provided notice to

Respondents and the State of Texas, county of Sabine... in

writing through his documents filed (mailed) with the Courts of
Sabine County, Texas. See 1-9 of this writ's procedural history.

        11. The Respondents have placed holders (warrants) against
the Relator in his prison placement classification screen -

preventing proper review of parole and institutional security
levels for privileges, rights enjoyed by others, and parole

considerati on.

        12. The holders are unconstitutional        and   deny the freedoms

and    privilege due to the Relator.
                                 VI.

                             MEMORANDUM

     The issuance of a writ of mandamus is a extreme remedy. Its

use is limited to instances where:     1). A official   has failed to

preform a lawful, essentially ministerial duty; 2). The Relator
has not other viable remedy at law to compel the official to act.
     The Respondents have failed to prevent violations of the
Relator's rights to due process and fast and speedy trial and in
so doing dismissing all warrants, holds, indictments, complaints
et-cetra against him known or unknown to the Relator and by
failure of Respondents to perform their      duties have prejudiced
the Relator and violated his secured rights.

     The writ of mandamus is the only viable remedy at law to

compel   the officials to act.

     The Respondents has    failed to perform their duties to
secure the Relator's secured rights, and further dismiss all

complaints, warrants, holds et-cetra against the Relator when he
further attempted to remedy the matter before this Honorable
Court of his violated rights by multiple attempts to obtain a

fast and speedy trial and dismissal of the addressed complaints,
warrants, holds, et-cetra after gross neglect of the Respondents

during the years of attempted remedies by the Relator! It is
clear that the Respondents have either failed or refused to even

attempt to comply with State and Federal law and/or secured
constitutional amendments. Consequently, the lasp of time has

prejudiced any defense the Relator would have had in rememberance
of detail, knowledge of witnesses and vital culpable and
                                5

exculpable facts necessary tc show actual innocence or key
factors. It must be evident that this Relator has attempted any
and all appropriate exhaustive attempts of a remedy and all such
attempts has thus far failed to remedy the issues at hand and
error lies on part of the trial court of Sabine County, Texas in
this case and that the primary issue for this appellate court
must be in the interest to enforce the constitution of both State
and Federal Government and restore the rights that are being over
looked in ignorance of multiple attempts made by this Relator.
     The actions of the Respondents are not in the best interest

of justice.

     Jurisdiction is proper, not just by statue under Texas State
law, or that of rule of court, but... for interest tc secure     our
constitutional intent set forth by our forfathers to overturn the
crown and a single sided monarchy.

     This Court has "un-wavering" jurisdiction, by rule cf Court

and rights of Relator.


                                V.

                         PRAYER FOR RELIEF

     Wherefore Premises considered, Relator, Donald Adkins... in
pro-se, respectfully request that this Honorable Court finds that
the Respondents has either failed or refused to perform its
ministerial duty and has not upheld the letter of the law and/or
the constitutional intent and therefore, set forth the following:
     The Relator prays for an order by this Honorable Court
directing the Respondents to comply with the mandates set forth
by the constitution in the Promise of Due Process and a fast and
speedy trial and dismiss with prejudice all counts held against
the Relator being called a complaint, warrant, indictment
et-cetra addressed by the Relator in his many attempts made in
his procedural history section III of this application of a writ
for mandamus were he proves Respondents has created grounds for
this   writ    to   issue.
                                                  Respectfully Su/bmitted,


                                                  Donald Adkins, Pro-Se
                                                  TDCJ-CID No.      1792685
                                                  Ramsey One Unit
                                                  1100 F.M.   655
                                                  Rosharon, Tx. 77583


                        CERTIFICATE OF SERVICE


      I do hereby certify that a complete copy of the foregoing
Application for Writ of Mandamus was sent via U.S. mail to:

        1.    Charles R.     Mitchell        2.   J.   Kevin Dutton
              273rd District Court                District Attorney
              Sabine County, Texas                Sabine County, Texas


        Mailed this ffaay of July 2015, by way of Regular U.S. mail.

                                                  Respectfully Submitted,


                                                  Donald Adkins, Pro-Se
                                                  TDCJ-CID No.      1792685
                                                  Ramsey One Unit
                                                  1100 F.M.   655
                                                  Rosharon, Tx. 77583
\                                   1




                             AFFIDAVIT   OF   FACT



          I, Donald Adkins, do hereby state:
          1. I am Donald Adkins, Relator in the accompanied
    application for writ of mandamus and this affidavit residing at
    1100 F.M. 655, Rosharon, Texas 77583 with TDCJ-CID No. 1792685.
          2. I do hereby state that all claims made before this
    Honorable Court in the referenced application of writ of mandamus
    are of fact to the best of my knowledge.




          I do hereby under oath make there claims as fact before this
    Honorable Court and do so under the laws of perjury.




                                                 Donald Adkins
                                                 TDCJ-CID No. 1792685
                                                 Ramsey One Unit
                                                 1100   F.M.   655
                                                 Rosharon, Tx. 77583
                                            %



To   the Honorable Justices of the Twelfth Court of Appeals:



        Please take       into consideration that Relator              is   by   no means       a

lawyer, nor a paralegal. Relator is merely a layman of the law;

and, therefore, prays this Court review his Petition for Writ of

Mandamus with patience,              liberality, and affording the greatest

relief    that     can   be   construed   to   his   benefits   and    deserves     in    the

i nterest       of justi ce .

        Pro-Se pleadings are held to less stringent standards than

formal    pleadings drafted by a lawyer, and thus an appellate court

will    review such pleadings with patience and liberality.                         See

federal        precedent, applied to TEXAS           'appellates'      pleadings,        In Re

Taylor. 28 S.W.3d at 245 (Tex.App.- Waco 2000), counsels:



        "The United States Supreme Court has instructed that we hold pro-se
       pleadings 'to less stringent standards than formal pleadings drafted by
       lawyers'. Hains v. Kerner. 92 S. Ct. 594, 596 (1972; accord Zuniga
       v. Zuniga. 13 S.W.3d 798, 803 (Tex.App. San Antonio 1999, no. pet.);
       Barnes v. State. 832 S.W.2d 424, 426 (Tex.App. Houston ":1st Dist.] 1992,
       orig. proceeding); Birdo v. DeBose, 819 S.W.2d 212, 216 (Tex.App. Waco
       1991, no writ).        Thus, we review such pleadings 'with patience and
       liberality'.      Barnes. 832 S.W.2d at 426; accord Birdo, 819 S.W.2d at
       216."



        Relator presents the following               issue to the best of

Relator's        ability with      utmost respect to this        Honorable Court

Justices.

                                                         Respectfully Submitted,


                                                         Donald Adkins,          Pro-Se
                                                        TDCJ-CID       No.1792685
                                                        1100    FM    655
                                                         Rosharcn,      Texas 77583
                           CERTIFICATE OF INTERESTED PERSONS


      I, Donald Adkins, TDCJ-CID No. 1792685, proceeding pro-se,
certify that the following list constitutes those persons
interested in the outcome of this litigation.

      Charles      R.   Mitchell
      273rd District Court, Sabine County
      200 San Augustine Street
      Center, Tx. 75935

      J.   Kevin    Dutton
      District Attorney of the 273rd District Court
      P.O.   Box 714
      San Augustine, Tx. 75972




                                               Res    fully Submitted,


                                               Donald Adkins, Pro-Se
                                               TDCJ-CID No.      1792685
                                               Ramsey One Unit
                                               1100 F.M.   655
                                               Rosharon, Texas 77583
n                                TEXAS DEPARTMENT OF CRIMINAL JUSTICE — INSTITUTIONAL DIVISION

                                               INMATE REQUESTTO OFFICIAL
    REASON FOR REQUEST: (Please check one)

    PLEASE ABIDE BY THE FOLLOWING CHANNELS OF COMMUNICATION. THIS WILL SAVE TIME, GET YOUR REQUESTTO THE
    PROPER PERSON, AND GET AN ANSWER TO YOU MORE QUICKLY.

    1. D Unit Assignment, Transfer (Chairman\of Classification,          5. LI Visiting List (Asst. Director ofclassification, Administration
            Administration Building                                               Building)

    2. Li Restoration of Lost/overtime (hlnipvVarden-if approved, it     6. LI Parole re&iuiremerityand related information (Unit Parole
          will be forwarded td the State Disciplinary Committee)                  Counselc r)

    3. LI Request for Ppmotion Jn Class otto Trusty Class                7. LI Inmate P, isonfaecord (Request for copy of record, infor
            (Unit Warden- itapproydd, will befo/wara^f to the Director            mation or pa/ole eligibility/tH^charge date, detainers-Unit
            of Classification)                                                    Administr, itjpn)

    4. •    Clemency-Pardon, parole, earlyout-mandatorysupervision       8. •     Personal Interview with a representative of an outside
            (Board of Pardons and Paroles, 8610 Shoal Creek Blvd.                 agency (Treatment Division, Administration Building)
            Austin, Texas 78757)



    TO:
                                   (Name and title of official)
                                                                                       DATE                     S-           )3
    ADDRESS                                            &l.
SUBJECT: Statebriefly theproblem on which youdesire assistance




         7iA>iftt, /MM64 o/' Qcfohe^ givd.,/Joite/KjhtAL  •<2-   O^JZ^

                                                                  p^LO^6} ^D
 I-60 (Rev. 11-90)
£XS                                                                 Witter JiL^douM



       ^Q^fx^mg
        W^f£\H>%^s *&m~ow%                                          -

      Sfc.   Qm.<5oe/t(^t© ^cat^ /ft; r-e^oji^ -fe "rf«x- m^^tes of"


  fMUdfvfAjOj all c&jmiway CemptwrStz 6k*^Cfa^j-e^ ctaaf^^rt ^AusJrP $/\tf



  EeA^QtckT&fi^ofQ&i&fof^^'
  lrte(TadSt*3f^$M<4 M^tfa @sl'/foeAJCGL- OJ~ /^tl*ZT>N30^Ho pet Op
  "To f^lttffa SroQJ^^. ft/Jc) IT Pjqc) <3of)e- aDcj^-fe e»M Ks: rnoM-*- \va\ioft ^>c>
  G_cx£Lpfejdl .%Ljvfl«N>~C y!v cask -a^ 5cm«. -T?fems-
  ^^; TO^eWe^arf/^ &oas" co^sr/ct^ofcejnt^ss^ cly fJbtr ODYYivYntt-
  -TF jierdfl*£ mBdj^ Cjus[~hj o-p ^ocSf^^a;t" cuxi/y j^ far £kc^\)f^ Sfo^ a(( Pe^V/^ C^apgo-3 Cov*f|<3jrob ^
  T^jfflcf^ffeA^ts&i&-*£foux. -+~'rJ\k •X weofce. TO-'(W»Qr"t^^XJi^p^Qs^t^Jt^exi^yqoa* oxpeft:Cpcjt~fo dear-ftio u/> a^
;7f£^ 3lf)a\/eTe£/>2/A43 fGaA5Csrz 3/o3 XodoccQ JL£y. CL



                                         .




                 I.


                 -




                                                 •




    I

                                 •




                                             |



         •   !

                         £

                         '   I




                                     •




                     •




                                                     - i       .• •




                                                           •
zaI&i
THE STATE OF TEXAS
                                                                  IN THE                District
-Vs-
                                                                     W ...Cff SAI I OS JOiJNTY, TEXAS
DQNALD ADKTJJS
Defendant                                                     ££-'..


                                              S   SNOBIG CAUSE,

                             CflHHABff, BPIC3*gaf».«l-catta

        NotJ eonea Defendant, Donald Adkins, in pro-se*. *, to respectfully request
this Honorable Court to Dismiss [All,] Pending QiargeSjOoraplalnts, Lncicfnents.
or any end all actions against tne above defendant hereina. .Of the Defendant's
Knowlwd^a, the cause Ke.(s): lfliO067, If110059, ifll0Go3, IfliOOol, I£110065
era currently against hiai withiu tne County or Sabine tne State of Terns...,/
and farther address any and ail known or unknot? investigational causes sgai.net aim
within the Courts of StMae County, and the State of Taxas_(Jurisdiction thereof).
       The Defendant Sets forth this Motion through Roth the Gonstl3(Sutioo(s) of
Texas ana tne United States...IKS. Gon. 6tih An«ndftArt.ll§10 of Texas
       The Petioner-Defendant respectfully request that this Honorable Court set-fort£i
       dismissal of the above rormentioned with Prejudice.

       The Defendant Furthers In support this taottan with: "umoranijm in Support and
aAffidavit of inability to pay (in form* pauperis). (^fldj6$^^^^ ^0^
                                                              Resj lectfu Ily Subsi cted;


                                                                  ild Adirf   •    ;.o-pro-se
                                                              £1792b6f;



                                                                  Boofaaa Ttoas 75418
£x: "DA


                                            Memorandum in support


        The Defendant, Qona.i.d Adki-s. mo^es «-h1s Honorable ^our!. in his Motion

  to request *:he